Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


9-17-2007

Ruehl v. Viacom Inc
Precedential or Non-Precedential: Precedential

Docket No. 06-1463




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Ruehl v. Viacom Inc" (2007). 2007 Decisions. Paper 337.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/337


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                         PRECEDENTIAL

        UNITED STATES COURT OF APPEALS FOR THE THIRD CIRCUIT


                                       No. 06-1463


                                   JAMES H. RUEHL

                                            v.

            VIACOM, INC., successor by merger to CBS CORPORATION,
               f/k/a WESTINGHOUSE ELECTRIC CORPORATION,
                                                Appellant




                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                                 (D.C. No. 04-cv-0075)


                            ORDER AMENDING OPINION

       At the direction of the Court, the opinion filed September 7, 2007 shall be
amended so as to remove unnecessary references to the record. An amended opinion
shall be issued. As the amendments are not substantive in nature, the filing of the revised
opinion does not alter the filing date of this Court’s judgement.

                                                        For the Court,

                                                        /s/ Marcia M. Waldron
                                                        Clerk

Date: September 17, 2007
CLW/cc: Amy E. Dias, Esq.
         Glen D. Nager, Esq.
         Lawrence D. Rosenberg, Esq.
         Robin S. Conrad, Esq.
         Colleen R. Johnston, Esq.
         Gary F. Lynch, Esq.